Judgment, Supreme Court, Bronx County (Drohan, J.), rendered September 29, 1976, convicting defendant after jury trial of, inter alia, criminal sale of a controlled substance in the first degree and sentencing him upon said conviction to an indeterminate term of 25 years to life, unanimously modified, on the law and as a matter of discretion in the interest of justice, to the extent of reducing said sentence to 20 years to life and, except as thus modified, affirmed. In the circumstances presented we believe that the sentence should be reduced to the extent indicated. The matters raised in the pro se brief are dehors the record and would be more appropriately the subject of a postconviction motion. Concur — Kupferman, J.P., Sullivan, Carro and Silverman, JJ.